Name: Commission Regulation (EC) No 1080/1999 of 26 May 1999 revising the provisional supply balance in sugar for the Azores, Madeira and the Canary Islands for the 1998/99 marketing year provided for in Council Regulations (EEC) Nos 1600/92 and 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  beverages and sugar;  trade
 Date Published: nan

 EN Official Journal of the European Communities 27. 5. 1999L 131/14 COMMISSION REGULATION (EC) No 1080/1999 of 26 May 1999 revising the provisional supply balance in sugar for the Azores, Madeira and the Canary Islands for the 1998/99 marketing year provided for in Council Regula- tions (EEC) Nos 1600/92 and 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (3), as last amended by Regulation (EC) No 2348/ 96 (4), and in particular Articles 3(4) and 7(2) thereof, (1) Whereas, in accordance with Article 2 of Regula- tions (EEC) Nos 1600/92 and 1601/92, the forecast supply balance in sugar for the Azores, Madeira and the Canary Islands has been set for the 1998/99 marketing year by Commission Regulation (EC) No 1321/98 (5); whereas in application of that Article 2 and on the basis of new forecasts the supply balance for the 1998/99 marketing year under these arrangements should now be revised; (2) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The third line in the Annex to Regulation (EC) No 1321/ 98, relating to the 1998/99 marketing year, is replaced by the following: Canary Islands 63 000' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 1. (2) OJ L 76, 13.3.1998, p. 6. (3) OJ L 173, 27.6.1992, p. 13. (4) OJ L 320, 11.12.1996, p. 1. (5) OJ L 183, 26.6.1998, p. 27.